DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 17 January, 2020. Claims 1-9 are pending in the instant application.

37 C.F.R. § 1.98
	The information disclosure statement filed 17 January, 2020, has been placed in the application file and the information referred to therein has been considered. 

37 C.F.R. § 1.84
The drawings filed 17 January, 2020, are objected to. Applicant is reminded that color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 C.F.R. § 1.84(a)(2) or (b)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 C.F.R. § 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 C.F.R. § 1.84(b)(2).

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Claim 1 is directed toward an isolated single-domain antibody (sdAb) configured as a fusion protein comprising SpyTag (SEQ ID NO.: 4) at the C-terminal end of the sdAb. This recitation is confusing because it is not readily manifest if the sdAb is directed toward SEQ ID NO.: 4 or the SpyTag (AHIVMVDAYKPTK) set forth in SEQ ID NO.: 4. Amendment of the claim language to recite an isolated anti-Dengue virus (DENV) NS1 single-domain antibody (sdAb) dimer comprising a SpyTag (AHIVMVDAYKPTK; SEQ ID NO.: 2) at the C-terminus wherein said sdAb comprises SEQ ID NO.: 4, would be remedial.
	Claims 2 and 6 reference the sdAb of claim 1, wherein said sdAb comprises SEQ ID NO.: 3 or 5. This recitation is confusing because SEQ ID NO.: 3 appears to be directed toward a different sdAb than the one set forth in claim 1. The first sequence is directed toward a sdAb DD7 that comprises the amino acid sequence GGRSMYRGS whereas the second antibody (DD7-GS3K) comprises the amino acid sequence GGRSWYAGS. Moreover, both sdAb amino acid sequences are different from that set forth in SEQ ID NO.: 4. Apprpriate correction is required.
	Claim 3 further references the sdAb of SEQ ID NO.: 4. However, claim 1 already references the sdAb of SEQ ID NO.: 4. Thus, this reference is confusing. Appropriate correction is required.
	Claims 4 and 5 reference an sdAb that is in a state of being bound to a surface which is confusing. Amendment of the claim language to simply specify that the sdAb of interest is bound to a surface would be remedial.
	Claim 7 is directed toward a detection method but fails to clearly set forth the antigen to be detected, the structure of the diagnostic sdAb, or appropriate methodology steps. The claim references an sdAb comprising SpyTag (SEQ ID NO.: 4) at the C-terminal end of the sdAb. This recitation is confusing because it is not readily manifest if the sdAb is directed toward SEQ ID NO.: 4 or the SpyTag (AHIVMVDAYKPTK) set forth in SEQ ID NO.: 4. The method also fails to set forth appropriate steps that would lead to the unambiguous detection of the antigen of interest. Amendment of the claim language to recite a method for the detection of DENV NS1 protein in a sample comprising immombilizing SpyCatcher (SEQ ID NO.: 6) on a solid substrate surface, providing an isolated anti-Dengue virus (DENV) NS1 single-domain antibody (sdAb) dimer comprising a SpyTag (AHIVMVDAYKPTK; SEQ ID NO.: 2) at the C-terminus wherein said sdAb comprises SEQ ID NO.: 4 and binds to the SpyCatcher, contacting these reagents with a biological sample suspected of containing DENV antigens under conditions that permit antige-antibody binding, contacting the immobilized sdAb with a biological sample, and detecting antigen of interest, or something similar thereto as supported by the disclosure.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Shriver-Lake et al. (2018), in view of Alam et al. (2017) and Goldman et al. (2017). The claims are directed toward an isolated single-domain antibody (sdAb) comprising a SpyTag near the C-terminus wherein said sdAb comprises SEQ ID NO.: 4 (claims 1 and 3) or SEQ ID NO.: 3 (claims 2 and 6). The first sequence is directed toward a DD7 dimer comprising a GS linker, SpyTag, and (His)n linker. The second sequence appears to be directed toward a monomeric form of sdAb DD7. Claims 4 and 5 reference an sdAb that can bind to the SpyCatcher. Claims 7-9 reference a method for antigen detection.
	Shriver-Lake et al. (2018) disclose the preparation of anti-DENV NS1 sdAbs, including at least one that corresponds to the DD7 sdAb disclosed in the specification (see Fig. 1, p. 3, and Supplemental Materials, Fig. 1). Additional sdAbs corresponding to DD1, DD5, DD6, DD7, and DD9 were also provided. This teaching does not disclose sdAbs conjugated to a SpyTag.
	Alam et al. (2017) provide an antibody construction system that utilizes the SpyTag/SpyCatcher protein ligase system. The SpyTag/SpyCatcher system is based on the collagen adhesin domain (CnaB2) of fibronectin-binding protein (FbaB) from Streptococcus pyogenes. CnaB2 is converted into a protein ligase by splitting the protein into two fragments, consisting of a SpyTag (13 amino acids; AHIVMVDAYKPTK) and SpyCatcher (138 amino acids). SpyTag and SpyCatcher come together to form an isopeptide bond between an aspartic acid on the SpyTag and a lysine on the SpyCatcher. The SpyTag and SpyCatcher can be fused to either the C or N terminus of a protein. This teaching does not disclose the sdAbs of SEQ ID NOS.: 3 or 4. 
	Goldman et al. (2017) disclose a Bglbrick strategy for the generation of dimeric sdAbs. In particular anti-DENV sdAbs were combined into dimeric forms with improved properties.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-DENV sdAbs of Shriver-Lake et al. (2018), to incorporate a SpyTag into the sdAb, as taught by Alam et al. (2017), to facilitate their utilization as diagnostic reagents. One of ordinary skill in the art would have also been motivated to prepare dimeric forms of the sdAb to increase signal intensity as taught by Goldman et al. (2017).

	Claims 2, 6, 7, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Shriver-Lake et al. (2018), in view of Alam et al. (2017) and Liu et al. (2017). The claims are directed toward an isolated single-domain antibody (sdAb) comprising a SpyTag near the C-terminus wherein said sdAb comprises SEQ ID NO.: 5 (claims 2 and 6) or a detection method employing said sdAb (claims 7 and 8). The sdAb encompassed by SEQ ID NO.: 5 includes DD7-GS3K.
	Shriver-Lake et al. (2018) disclose the preparation of anti-DENV NS1 sdAbs, including at least one that corresponds to the DD7 sdAb disclosed in the specification (see Fig. 1, p. 3, and Supplemental Materials, Fig. 1). Additional sdAbs corresponding to DD1, DD5, DD6, DD7, and DD9 were also provided. This teaching does not disclose sdAbs conjugated to a SpyTag.
	Alam et al. (2017) provide an antibody construction system that utilizes the SpyTag/SpyCatcher protein ligase system. The SpyTag/SpyCatcher system is based on the collagen adhesin domain (CnaB2) of fibronectin-binding protein (FbaB) from Streptococcus pyogenes. CnaB2 is converted into a protein ligase by splitting the protein into two fragments, consisting of a SpyTag (13 amino acids; AHIVMVDAYKPTK) and SpyCatcher (138 amino acids). SpyTag and SpyCatcher come together to form an isopeptide bond between an aspartic acid on the SpyTag and a lysine on the SpyCatcher. The SpyTag and SpyCatcher can be fused to either the C or N terminus of a protein. This teaching does not disclose the sdAbs of SEQ ID NO.: 5 (DD7-GS3K). 
	Liu et al. (2017) discloses the preparation of sdAbs with positively charged tails (GS3K). Modifying the C-terminus of sdAbs by incorporating a positive charge facilitates their orientation on detection reagents such as chips, and their utilization in diagnostic assays. 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-DENV sdAbs of Shriver-Lake et al. (2018), to incorporate a SpyTag into the sdAb, as taught by Alam et al. (2017), to facilitate their utilization as diagnostic reagents. One of ordinary skill in the art would have also been motivated to incorporate a positively charged tail (GS3K) into the anti-DENV sdAbs, as provided by Liu et al. (2017), since this would facilitate their orientation on diagnostic devices such as microspheres or chips.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               14 June, 2022